Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 2, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

  160143                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160143
                                                                    COA: 348399
                                                                    Wayne CC: 12-007206-FC
  ROBERT AUGUSTINE MARTINEZ,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 1, 2019 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 2, 2020
           p1216
                                                                               Clerk